Citation Nr: 0919564	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  08-05 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1944 to 
August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which the RO, in pertinent part, 
denied the Veteran service connection for bilateral hearing 
loss.  This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent and credible evidence 
is against finding that bilateral hearing loss was present 
in-service, sensorineural hearing loss manifested its self to 
a compensable degree in the first post-service year, or that 
bilateral hearing loss is related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to be so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in January 2007, prior to the March 2007 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for bilateral hearing loss.  
The RO also explained what information and evidence he must 
submit and what information and evidence will be obtained by 
VA.  The Veteran was also informed regarding the assignment 
of disability ratings and effective dates.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the 
Court's holdings in Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also concludes VA's duty to assist has been 
satisfied.  Specifically, the record shows that the RO has 
obtained and associated with the claim's file all identified 
and available service and post-service medical records.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.  In fact, in February 2007 the Veteran notified VA 
that he had no additional evidence to file in support of his 
claim.  The Veteran was also afforded a VA examination in 
March 2007 in connection with his claim.  

The Board notes, however, that the service treatment records 
appear to be incomplete.  The RO requested the Veteran's 
service treatment records from the National Personnel Records 
Center (NPRC).  There was a negative response to the request.  
When, as here, at least a portion of the service records 
cannot be located, through no fault of the Veteran, VA has a 
"heightened" obligation to more fully discuss the reasons 
and bases for its decision and to carefully consider applying 
the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Sensorineural hearing loss, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a Veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

III.	Analysis

The Veteran contends that his current bilateral hearing loss 
is related to active service.  Specifically, he relates his 
current hearing loss to in-service noise exposure from 
rifles, bazooka firing, mortar firing, and hand grenade 
explosions.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

Initially, the Board notes that the post-servicer record 
documents the Veteran having hearing loss as defined by 38 
C.F.R. § 3.385 starting in 2007.  See private audiological 
examination dated in January 2007; VA audiological 
examination dated in Mach 2007.

However, for the reasons explained below the Board finds that 
a preponderance of the evidence weighs against the Veteran's 
claim for entitlement to service connection for bilateral 
hearing loss.  

As to the in-service records, the Board notes that a December 
1944 audiological examination graph documented the Veteran 
having problems with hearing in his left ear.  Moreover, a 
December 1944 service treatment record documented that the 
whispered voice test for the left ear was 10/15.  The 
December 1944 service treatment record also included the 
statement that the Veteran had temporary left ear hearing 
loss.  However, service treatment records are negative for 
any mention of right ear hearing loss.  Moreover, the August 
1946 separation examination was negative for any notation, 
documentation, or complaints regarding hearing loss in either 
ear and examination at that time showed that the Veteran 
scored 15 out of 15 on a whisper voice test in both ears.  

Given the December 1944 opinion that the Veteran's left ear 
hearing loss was temporary and the fact that hearing in the 
left ear was normal at the time of his August 1946 separation 
examination, the Board must conclude that the hearing 
difficulty documented in the left ear in 1944 was not a 
chronic disability.  In the absence of chronic hearing loss 
in either the left or right ear while on active duty, the 
Board finds that entitlement to service connection for 
bilateral hearing loss based on in-service incurrence must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 1946 and 
first being diagnosed with bilateral hearing loss over sixty 
years later in 2007 is persuasive evidence against continuity 
of symptomatology.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service); Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  The 
lack of any objective evidence of continuing auditory 
complaints, symptoms, or findings for more than 60 years 
between the period of active service and the first objective 
medical evidence of a hearing loss disability tends to show 
that this disability did not have its onset in service or for 
many years thereafter.

In this regard, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels; for example, the claimant is 
competent to report that he had problems hearing people talk 
since service.  See Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  However, neither is competent to diagnosis 
hearing loss as defined by VA because they do not have the 
required medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Moreover, his claim of 
having problems with hearing people talk since service is 
contrary to what is found in the in-service and post-service 
medical records including the August 1946 separation 
examination.  In these circumstances, the Board gives more 
credence to the independent medical evidence of record, which 
is negative for complaints, diagnoses, or treatment for 
bilateral hearing loss for six decades after service, than 
the Veteran's and his representative's claims.  Therefore, 
entitlement to service connection for bilateral hearing loss 
based on post-service continuity of symptomatology must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Veteran submitted a private medical opinion regarding the 
etiology of his bilateral hearing loss.  Specifically, in a 
February 2008 letter, T.R. noted that she recently performed 
an audiological evaluation due to complaints of decreased 
hearing over the past few years.  The Veteran reported that 
he had been exposed to noise both through employment on a 
farm as well as military service for 22 months.  She 
thereafter pointed out that high frequency sensorineural 
hearing loss can be caused by noise exposure from 
construction work, farming, military service, or home powered 
tools.  Another possible cause of this type of hearing loss 
was genetics or presbycusis which is simply hearing loss due 
to the aging process.  T.R. noted that it was impossible to 
differentiate what part of the Veteran's hearing was due to 
any one of those factors.  However, it was possible that all 
three had contributed to the Veteran's current degree of 
hearing impairment.

On the other hand, the Veteran was afforded a VA examination 
in March 2007.  That examiner, after a review of the record 
on appeal and an audiological examination, opined that it was 
less likely as not that the Veteran's hearing impairment was 
related to military noise because the claimant did not serve 
in combat during World War II and the war ended when he 
arrived in Europe.  It was thereafter opined that the 
Veteran's noise exposure from working 44 years as a meat 
cutter was most likely the cause of his hearing impairment.  

The Board finds that it must give more probative value to the 
opinion provided by the VA examiner that the Veteran's 
bilateral hearing loss is not due to his military service, 
than T.R.'s opinion because the Board does not find T.R.'s 
opinion credible.  

Specifically, the Board does not find T.R.'s opinion credible 
to establish a nexus between she only opined that it was 
"possible" that all three contributed to his hearing loss.  
The Board finds this language to be speculative.  A mere 
possibility of an etiological relationship between the 
Veteran's hearing loss and service is analogous to the term 
"may or may not" and is hence too speculative to form a 
basis upon which service connection may be established.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship).  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
Board notes that 38 C.F.R. § 3.102 provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and the Court has provided 
additional guidance as to this aspect of weighing medical 
opinion evidence.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the Veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative).  

Further, there is no indication that T.R. had access to the 
Veteran's complete claim's file in rendering his opinion.  
The report of the VA examiner, on the other hand, included a 
review of the claim's file along with a discussion/rationale 
of the pertinent evidence of record.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).

Lastly, while the Veteran and his representative have claimed 
his bilateral hearing loss was caused by his military 
service, the Board does not find these lay assertions 
credible because as lay persons they do not have the required 
medical expertise to give such an opinion.  Evans, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Therefore, the Board also finds that service connection for 
bilateral hearing loss is not warranted based on the initial 
documentation of the disability after service because the 
weight of the competent and credible medical evidence is 
against finding a causal association or link between the 
post-service disorder and an established injury, disease, or 
event of service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d); Rabideau, supra.

Likewise, the Board finds that service connection is not 
warranted for bilateral hearing loss on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309 because the record does not 
show the Veteran being diagnosed with hearing loss in the 
first post-service year.

Thus, in the absence of competent medical evidence that the 
Veteran's hearing loss is related to his military service, 
the preponderance of the evidence is against his claim for 
service connection.  As such, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


